DETAILED ACTION
Claims 1-20 are pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

US2019/0018800 teaches: a method of checking whether a request is allowed.  

US2018/0114013 teaches: a method for checking whether a memory access request for an enclave is allowed. 


The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 1: 

“determining, by a processing device, that the user space process managed by the guest operating system is authorized to store a resource request at the storage unit; and receiving, by the hypervisor, a signal from the user space process, wherein the 

The allowable subject matters also appear in other independent claims.  The rest of dependent claims (not mentioned above) are allowable by virtue of base claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLIE SUN/Primary Examiner, Art Unit 2196